Title: To George Washington from Brigadier General John Nixon, 1 November 1778
From: Nixon, John
To: Washington, George


  
    May it Please your Excellency,
    Camp Woodbury [Conn.]1st Novr 1778
  
Permit me to Solicit Your Influence in the Exchange of Capt. Goodale a worthy officer in my Brigde belonging to Coll Putnams Regt, who was taken Prisenor near mile Square & is Now on Long Island, He Distinguished himself as a Partizan the Last Campaign, thro his Activity, Good Conduct & Intripidity, he captured with his parties at Diffrent times upwards of 100 of Lt Genl Burgoyns army. he hes Wrote to his Colo. for Some Clothes & money, adjt Trotter is Dispatched for that purpose, if agreable to your Excellency.
As Capt. Goodale hes bin a Very useful officer, his Exchange would be Greatfuly Received by your Excellencys, Most obedt & very Humb. Servt

  Jno. Nixon B.G.

 